COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     In re Christopher Augustine Gabel

Appellate case number:   01-22-00110-CV

Trial court case number: 2018-67980

Trial court:             257th District Court of Harris County

        On March 31, 2022, Donald T. Cheatham, counsel for Relator Christopher Augustine
Gabel, filed a “Writ of Prohibition” asking this Court to prohibit counsel for Real Party in
Interest from engaging in certain actions and to refer the matter to the grievance disciplinary
counsel of the Texas State Bar for investigation. We construe this “writ of prohibition” as a
motion for sanctions against Real Party’s counsel.

       The motion for sanctions is denied.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: June 2, 2022